           Case 4:20-cr-00021-CDL-MSH Document 24 Filed 09/14/20 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF GEORGIA
                                    COLUMBUS DIVISION

                                                    :
UNITED STATES OF AMERICA                            :
                                                    :
      v.                                            :    CASE NO. 4:20-CR-00021-CDL-MSH
                                                    :
SEAN TRAMELL SMITH,                                 :
                                                    :
              Defendant.                            :
                                                    :

                      ORDER ON JOINT MOTION FOR CONTINUANCE

           This matter is before the Court on Defendant Sean Tramell Smith and the United States’

  Joint Motion for Continuance. The parties need adequate time to prepare for this case and to

  continue ongoing plea negotiations and request for the case to be continued to the January 2021

  trial term. Should the parties find that they have been able to negotiate a satisfactory disposition

  without a jury trial, the parties will notify the Court and request a change of plea date before the

  January 2021 trial term. The Court finds that it is in the interests of justice to continue the case

  and that this interest outweighs the interest of Defendant and the public in a speedy trial. Failure

  to grant a continuance could result in a miscarriage of justice

           Accordingly, the Motion for Continuance is GRANTED, and it is hereby ordered that this

  case shall be continued until the Court’s January 2021 trial term. The delay occasioned by this

  continuance shall be deemed excludable pursuant to the provisions of the Speedy Trial Act, 18

  U.S.C. Section 3161.

           IT IS SO ORDERED this _14th_ day of _September_, 2020.


                                                 S/Clay D. Land
                                                Clay D. Land
                                                United States District Judge
